/26/21Notice of Pre-AIA  or AIA  Status
`The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 21-40 are allowed.  Claims 1-20 have canceled by the amendment filed on 4/26/2021.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner and the initial and signed copy of PTO 1449 is provided herewith.

The following is an examiner’s statement of reasons for allowance: applicant’s arguments and/or amendment filed on 4/26/2021 regarding claims 21-40, specification and drawings are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMESH B PATEL/Primary Examiner, Art Unit 2119